UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4830



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAJUAN GORDON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cr-00068-WCB)


Submitted:   November 28, 2007         Decided:     December 18, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant. Sharon
L. Potter, United States Attorney, Paul T. Camilletti, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          LaJuan Gordon appeals from his conviction and 240-month

sentence after pleading guilty to distribution of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2000).     Gordon’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious issues for

appeal, but asking this court to review the district court’s

failure to independently assess the sources used to support the

findings in the presentence report; specifically, that Gordon was

responsible for 1763.3 grams of cocaine base, as well as a two-

level offense level enhancement for possession of a firearm.

Gordon has filed a pro se supplemental brief in which he claims

that he received ineffective assistance of counsel.     Finding no

error, we affirm.

          When reviewing the district court’s application of the

sentencing guidelines, this court reviews findings of fact for

clear error and questions of law de novo.   United States v. Green,

436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

In his plea agreement, Gordon pled guilty to distribution of

cocaine base and further stipulated that the total drug relevant

conduct was 1763.3 grams of cocaine base.      After reviewing the

Government’s investigative materials and debriefing interviews of

witnesses and Gordon’s co-defendants, the probation officer also

concluded Gordon was responsible for 1763.3 grams of cocaine.


                              - 2 -
Despite    Gordon’s   objections   to    this   finding,   he    provided   no

substantive evidence at the sentencing hearing to challenge the

drug total, only casting general aspersions as to the credibility

of the sources relied upon by the probation officer. See generally

United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (quoting

United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990)).

Therefore, in light of Gordon’s stipulation and the information

presented in the presentence report, we find the district court’s

determination of the total amount of cocaine base attributable to

Gordon was not erroneous.

            Gordon’s objection to the increase in his offense level

for possession of a firearm, pursuant to U.S. Sentencing Guidelines

Manual § 2D1.1(b)(1) (2005), also fails.           The probation officer

relied on statements made by co-defendants JoAnn Christian and

George Carter, both of whom admitted they were involved in a deal

whereby Christian’s AK-47 was given to Gordon in exchange for cash

and cocaine base.     Based on the guilty pleas entered by Christian

and Carter and their relevant admissions, and in light of the lack

of evidence produced by Gordon to challenge the findings in the

presentence report, we find the district court did not err in

applying    a   two-level   offense     level   adjustment      for   Gordon’s

possession of a firearm.

            In his pro se supplemental brief, Gordon alleges he was

targeted by a police officer who concocted the drug charges against


                                   - 3 -
him.   Gordon contends he was not able to oppose the charges because

he received ineffective assistance from his trial counsel.   Gordon

also alleges he was promised he would only receive a ten to

eighteen—month sentence.     A claim of ineffective assistance of

counsel should be raised in a 28 U.S.C. § 2255 (2000) motion rather

than on direct appeal unless the record conclusively demonstrates

ineffective assistance.    United States v. King, 119 F.3d 290, 295

(4th Cir. 1997).    Such a claim cannot be fairly adjudicated on

direct appeal when the appellant has not raised the issue before

the district court and there is no statement from counsel on the

record.   See United States v. DeFusco, 949 F.2d 114, 120-21 (4th

Cir. 1991).   There is no evidence in the record to support Gordon’s

claims of ineffective assistance.    Therefore, these claims should

be raised in a § 2255 motion rather than on direct appeal.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Gordon’s conviction and sentence.       This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal


                                - 4 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 5 -